Rodman* J.
Tire Clerk of the Superior Court of Mecklenburg has no right to issue a summons returnable to tlie Superior Court of Cabarrus. Howerton v. Tate 66 N. C. 431; Acts, 1868-9, ch. 76, sec. 2.
The defendant nevertheless appeared and answered in bar. "We are of opinion that the irregularity was thereby waived. If no summons at all had been issued, the filing of a complaint- and answer would have constituted a cause in Court,
Judgment reversed, and case remanded, to be proceeded in according to law.
Let this opinion he certified,
í’jsr Curiam, Judgment reversed.